DETAILED ACTION
This action is in response to the amendment filed on 8/5/2022. 
Claims 1-3,7-13 and 17-20 are pending.



Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 8/5/2022 with respect to the claims have been fully considered and are persuasive.  The rejection of the claims 1-3,7-13 and 17-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3,7-13 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to calibrating location of objects in an image captured by a stationary camera having a calibration sign which has a GPS sensor, the object location being used in operating a vehicle. 

Prior art was found for the claims as follows:

-  Wisniowski (US 20180307238 A1)
Wisniowski discloses controlling a vehicle in which a controller detects a stationary condition based at least in part on the sensor output, obtains an image during the stationary condition, identifies a reference position for a reference object based on reference data for a field of view of the imaging device during the stationary condition, identifies the reference object at a second position within the image, validates a transformation associated with the imaging device based on a difference between the reference position and the second position, and thereafter autonomously operates the one or more actuators in a manner that is influenced by the validated transformation.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 11, calibrating location of objects in an image captured by a stationary camera having a calibration sign which has a GPS sensor, the object location being used in operating a vehicle.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE N NOH/

Primary Examiner
Art Unit 2481